DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on October 15, 2021 and the Terminal Disclaimer filed in response to the Advisory Action, filed on November 15, 2021. Claims 1 - 21, 24, 27 and 28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/770,794 (U.S. PG Pub 2021/0181374 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed in the Request for Continued Examination on October 15, 2021 has been entered and considered by the examiner. Based on the amendment filed in the Request for Continued Examination and the Terminal Disclaimer filed on November 15, 2021 with regards to the Double Patent issue with case U.S. Patent Application No. 16/770,794 (U.S. PG Pub 2021/0181374 A1), all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 21, 24, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: The references of Li et al. (U.S. PG Pub 2014/0207430 A1) discloses a flow network with branches along with historical and real-time data and Yusti et al. (U.S. PG Pub 2010/0023269 A1) adds well models created and steady states.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“(2) identifying time intervals in the data during which the control points and the flow parameter(s) are in a steady state, and
(3) extracting statistical data representative of a plurality or all steady state intervals identified in step (2) to thereby represent the original data from step (1) in a compact form”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 16, 2021